DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Moore US 2002/0040958 as further evidenced by 2014 Ice Stick Tray (IST) in view of Whiskey on the Rock (WR) as further evidenced by Vodka Gimlet (VM), as further evidenced by The Whiskey Wedge (WW) as evidenced by Quora, in view of Why do we put vodka in the freezer (Vodka).
Regarding claim 1, Moore discloses a method capable of producing a beverage in a beverage container (90) which comprises providing a beverage container which would be filled, a cooling agent (ice structure 88) would be introduced in the beverage container through a container opening and the cooling agent comprises at least one 
IST provides further clear evidence on the label that it was common in general to introduce at least one cooling agent into a beverage container
Moore further discloses that it is common knowledge that when cooling agents, such as water ice moldings, are added to a beverage said ice floats thereby resulting in the upper portion rather than the lower portion of the beverage being cooled and that said floating ice is dissatisfying and contrary to the motives behind adding at least one water ice molding to the beverage container (paragraph [0006]).  
Claim 1 differs from Moore as further evidenced by IST in the water ice molding being dropped to and directly contacting a bottom of the beverage container before filling the beverage container with a beverage liquid.
WR provides a beverage container that is to be filled and discloses that when preparing, that is producing a beverage it was conventional and well established to first introduce a water ice molding into said container (step 1) which would drop to and directly contact the bottom of a beverage container before filling the beverage container with a beverage liquid through the container opening.  WR is introducing a water ice molding into the provided beverage container which would drop to and directly contact the bottom of a beverage container before filling the beverage container with a beverage liquid through the container opening in order to prevent the beverage from becoming excessively watered down which would ruin the taste of the beverage thereby making it obvious to the ordinarily skilled artisan to do so.  VM (assembly) and WW (page 3 and 4) provide further evidence that it was conventional and well established in the art to introduce water ice moldings into an opening of a provided beverage container prior to the introduction of a beverage.  
Quora (Merino) (Berghage) provides evidence that when a water ice molding is introduced, that is dropped into said container so as to directly contact the bottom of a beverage container before filling the beverage container with a beverage liquid, the water ice molding would normally as a matter of course melt on the outside of said molding which would necessarily create a water film between the water ice molding and the bottom of the beverage container, and subsequently refreeze, that is, adhere to the bottom of the beverage container and be held in place thereon, which is to say the water ice molding of the cooling agent would adhere to the bottom of the beverage container and thus not float in the beverage liquid when the beverage would be added providing stability to the glass and minimize the dilution a floating cooling agent would 
Claim 1 differs from Moore as further evidenced by IST in view of WR as further evidenced by VM and Quora in the temperature of the beverage liquid being maintained lower than 0º C during the filling of the beverage container such that the beverage liquid freezes the water film.
Vodka discloses that it was conventional and well established to maintain beverage liquids at a temperature of lower than 0º C as a normal practice by storing said beverage liquids in a freezer environment and then using said liquids immediately upon removal therefrom, which is to say while the beverage liquid would still have a temperature of lower than 0º C.  Since water would normally freeze at 0º C and the water film would already be close to 0º C by virtue of being in contact with the water ice molding from which said film was produced it is obvious that any beverage liquid with a temperature of lower than 0º C would cause the freezing of the water film by lowering the temperature of said film below the normal freezing temperature of water, causing the water ice molding to adhere to the bottom of the beverage container. 
Vodka is maintaining the beverage liquid at a temperature lower than 0º C when providing said liquid to fill the beverage container, in order to provide benefits to the beverage liquid such as increasing the viscosity and creating a richer mouth feel thus making it an obvious matter of choice and/or design for the ordinarily skilled artisan to have maintained the beverage liquid at a temperature of lower than 0º C when filling the beverage container for the same purpose.
Regarding claim 3, once the at least one water ice molding (88) would be and the beverage ingredient would be introduced into the beverage container and the disposable closure (92) has been replaced thereon it is seen as obvious that the filled beverage would be in a stored condition at a cooling temperature which is higher than the freezing point of the beverage liquid otherwise the water ice molding would melt.
Regarding claim 4, Moore discloses the container would be closed by a twist off disposable closure (via threads) (paragraph [0037]).
Regarding claim 9, since the beverage container would be filled with a beverage liquid as well as with the cooling agent and, as further evidenced by IST (product description), in view of WR as further evidenced by VM, WW and Quora in view of Vodka, it would have been obvious that an additional beverage liquid would be in the form of water from the water ice molding and that the beverage container bottom, would have thus have an amount of liquid water covering said bottom when introducing the cooling agent therein (Quora (Merino) (Berghage)). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moore US 2002/0040958 as further evidenced by IST in view of WR as further evidenced by VM, WW and Quora in view of Vodka as further evidenced by Scullion EP 1 078 037 and Johnson US 2009/0226574.
Regarding claim 7, once it was known to fill a beverage liquid into a beverage container it is not seen that patentability would be predicated on the particular beverage liquid one would choose to fill said beverage container with.  The substitution of one known beverage liquid with another known beverage liquid such as an alcoholic beverage liquid which includes a percentage of ethanol, and/or a non-alcoholic . 
Claims 3, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Moore US 2002/0040958 as further evidenced by IST in view of WR as further evidenced by VM, WW and Quora in view of Vodka in view of Simpson US 2,667,423.
Regarding claim 3, as set forth above in the rejections under 35 U.S.C. 103 Moore as further evidenced by IST in view of WR as further evidenced by VM and Quora in view of Vodka discloses all the limitations of claim 3.  It is The Office’s position that once the filled beverage container has had cooling agents introduced into said container and had the container opening closed by means of a disposable closure the filled beverage container is being cooled and in a storage condition, i.e. said container is being stored at a cooling temperature which is higher than the freezing point of the beverage liquid.  In the event that claim 3 can be construed as differing from Moore as further evidenced by IST in view of WR as further evidenced by VM, WW and Quora in view of Vodka, Simpson discloses that it was notoriously old to store a filled beverage container with at a cooling agent introduced into said container and then to store said filled beverage container at a cooling temperature which is higher than the freezing point of the beverage liquid (col. 2, paragraph 3).  Simpson is storing a filled beverage container with a cooling agent introduced therein where the cooling temperature is higher than the freezing point of the beverage liquid for the art recognized function of reducing storage costs by being able to maintain a higher cooling temperature than 
Claims 8 and 10 differ from Moore as further evidenced by IST in view of WR as further evidenced by VM, WW and Quora in view of Vodka in the beverage container being cooled to 0 degrees Celsius, and during the cooled storing the filled beverage container being cooled to a cooling temperature lower than the melting temperature of a melting temperature of the beverage liquid. 
Simpson discloses a method of storing a beverage in a beverage container in which the beverage container is cooled to 0 degrees Celsius (32º F) or below prior to filling with the beverage liquid (applying ice glazes, walls, or coatings to the bottom), and the filled beverage container is then cooled for storage to a cooling temperature which is lower than a melting temperature of the beverage liquid (frozen concentrate) (col. 5, paragraph 1 – 3).  Simpson is cooling the beverage container to 0 degrees Celsius, or below for the art recognized function of protecting the beverage container and the beverage liquid from contamination by storage at a reduced temperature which is believed to be applicant’s reason for doing so as well.  To therefore modify Moore as further evidenced by IST in view of WR as further evidenced by VM, WW and Quora in view of Vodka and cool the beverage container to 0 degrees Celsius (32º F) or below prior to filling with the beverage liquid and cooling the filled beverage container for storage to a cooling temperature which is lower than a melting temperature of the .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Moore US 2002/0040958 as further evidenced by 2014 Ice Stick Tray (IST) in view of WR as further evidenced by VM, WW and Quora in view of Vodka in view of Almblad et al. US 2009/0186141, as further evidenced by Reese et al. US 5,619,901, Ando US 4,745,773, Mitsubayashi et al. US 4,786,002, and Condon US 2,527,493.
Claim 11 differs from Moore as further evidenced by IST in view of WR as further evidenced by VM, WW and Quora in view of Vodka in the at least one water ice molding being supplied to the container opening via a guide device, with the guide device being positioned relative to the container opening by means of a positioning device.  Almblad discloses that in order to ultimately supply a cooling agent in the form of a water ice molding into a beverage container through a container opening it was common and conventional in the art to employ a guide device (dispensing nozzle, 18) which guide device being part of a beverage dispenser would necessarily be positioned by means of a positioning device (paragraph [0037]).  Almblad is using a guide device to supply a water ice molding into a beverage container through a container opening to reliably feed ice moldings to a container to cool a beverage which is applicant’s reason for doing so as well.  To therefore modify Moore as further evidenced by IST in view of WR as further evidenced by VM, WW and Quora in view of Vodka and employ a guide device to supply at least one water ice molding to a container opening as taught by Almblad would have been an obvious matter of choice and/or design.  Reese, Ando, Mitsubayashi, and Condon all serve to provide further evidence that it was well .
Response to Arguments
Applicant's arguments filed 07 September 2021 have been fully and carefully considered but they are not found persuasive.
Applicant urges that Quora teaches that in order for a water ice molding to freeze to the bottom of a beverage container (glass) multiple water ice moldings would need to be added to said container and that Quora does not teach the freezing of the water ice molding to the bottom of said container by the beverage liquid.  These urgings are not deemed persuasive.  
First it is to be noted that the comprising language of the claims does not limit the number of water ice moldings that can be added to the beverage container and therefore one can add as many of said moldings as would be desired to obtain the desired degree of cooling.  Further, Quora is now brought to teach that it is known that a water ice molding can be adhered to the bottom of a beverage container by the refreezing of a water film produced from said water ice molding.
Applicant urges the prior art taken as a whole would not lead to the claimed subject matter.  This appears to be an urging of hindsight reasoning.  This urging is not found persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Nevertheless WW discloses that inserting the cooling agent into the cup first would adhere to the bottom of the beverage container and be held in place thereon, which is to say the water ice molding of the cooling agent would adhere to the bottom of the beverage container and thus not float in the beverage liquid when the beverage would be added providing stability to the glass and minimize the dilution a floating cooling agent would cause due to increased surface area.
Applicant urges that the ordinarily skilled artisan would not find any teaching, suggestion, or motivation to combine the references to arrive at the claimed invention.  This urging is not deemed persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,  and as set forth above in the rejections, since water would normally freeze at 0º C and the water film would already be close to 0º C by virtue of being in contact with the water ice molding from which said film was produced it is obvious that any beverage liquid . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        01 December 2021



/VIREN A THAKUR/Primary Examiner, Art Unit 1792